Exhibit 10.1

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT



This Third Amendment to Employment Agreement (this "Amendment"), effective June
23, 2020, amends the Employment Agreement (as amended from time to time, the
"Agreement") by and among Brainstorm Cell Therapeutics Ltd., Brainstorm Cell
Therapeutics Inc., and Chaim Lebovits.



NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:



1.    Section 3.1(b) of the Agreement is hereby amended as follows:



A.   The words “be eligible to” are hereby deleted; and

B.   The phrase “subject to his satisfaction of pre-established performance
goals to be mutually agreed upon by the Board (or a committee thereof) and the
Employee each year during the employment period. Performance shall be evaluated
through a performance management framework and a bonus range based on the target
bonus” is hereby deleted and replaced with the following: “upon authorization by
the Board (or committee thereof) based on an assessment of Employee’s
performance each year during the employment period.”



IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date set forth above.



BRAINSTORM CELL THERAPEUTICS LTD.

    









By:







Name:





Chaim Lebovits

Title:















BRAINSTORM CELL THERAPEUTICS INC.













By:







Name:







Title:

















--------------------------------------------------------------------------------